
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1.3


CERTIFIED TRANSLATION


Employment Contract for Foreign Personnel


        Know all men by these men by these presents, which is being signed in
three copies, the Employment Contract for Foreign Personnel, entered into on the
one hand by DOE RUN PERU S.R.L. with R.U.C. No 20376303811 of Victor Andrés
Belaúnde 147, 9th Floor, Camino Real Business Center—Torre Real 3, San Isidro,
Lima, the establishment thereof duly recorded on Card No 143658 of the Book of
Business Partnerships of the Public Registry of Lima, engaged in activities
related to the mining and metallurgical industry, duly represented by its
General Manager Mister Richard Kenneth Buckley, identified by Foreigner's
Identification card No N-97767, according to the power of attorney granted by
the General Shareholders Meeting dated January 12th 2001, duly registered under
Entry No 11015269 of the Registry of Body Corporates of Lima, hereinafter to be
called "THE EMPLOYER"; and on the other hand Mister Albert Bruce Neil,
identified by Canadian Passport No MJ524767 born in the city of Tofino, British
Columbia, Canada, Canadian citizen, of masculine sex, 57 years old, married, of
profession Engineer, domiciled at Victor Andrés Belaúnde No 147 9th Floor,
Camino Real Business Center—Torre Real 3, San Isidro, Lima, hereinafter to be
called "THE EMPLOYEE" under the following terms and conditions:

FIRST: THE EMPLOYER

        THE EMPLOYER is en enterprise engaged only and exclusively to the
economic activity described in the introduction of this document and requires an
employee to assume the position of Assistant General Manager until December 31St
2003 to thereafter hold the office of General Manager as from January 1St 2004.

SECOND: THE EMPLOYEE

        THE EMPLOYEE is a professional who has the capacity and experience
required to render the services subject matter of this contract and states to be
qualified for the position offered.

THIRD: THE SERVICES

        By means of this document, THE EMPLOYER hires the services of THE
EMPLOYEE to hold the position described in the preceding clauses in the city of
Lima and La Oroya as well as in other cities which might be necessary due to the
nature if the work,

        THE EMPLOYER recognized and the EMPLOYEE accepts that the position he
shall perform of employee is one of direction according to Article 43 of the
Sole Ordered Text of Legislative Decree No 728, Law of Labor Productivity and
Competitivity.

FOURTH: THE WORKING DAYS

        According to the provisions of Article 5 of the Sole Ordered Text of
Legislative Decree N °854, when referring to direction personnel, the Law
regarding of the Hours of Work, Time Schedule and Over Time are not relevant to
THE EMPLOYEE who is not included in this legal regulation.

FIFTH: THE REMUNERATION

        THE EMPLOYER shall pay THE EMPLOYEE as remuneration the following:

5.1Basic Income


Monthly Income   :   US$12,500 × 12 = US$150,000 Yearly Sub Total   :  
US$150,000



5.2Other yearly benefits calculated on the basic income

        THE EMPLOYER shall pay THE EMPLOYEE in addition to this basic salary the
following benefits:

•A bonus in July and in December amounting to US$12,500 each one.

•He shall be entitled to a shared profit plan, the amount varying monthly but is
estimated at 5% of the yearly basic income.

•A grant for services rendered abroad, equivalent to 15% of his yearly basic
income.

•A grant for hard work, equivalent to 10% of his yearly basic income.

•Monthly grant due to the cost of life in Peru between 25% to 35% of $42,600
(amount determined by the NFTC corresponding to the yearly expense for two
persons living in the United States and which can be adjusted.) The result is
divided by twelve and the result is the amount that shall be paid monthly
depending on the applicable index.

SIXTH: HOUSING

        THE EMPLOYER shall provide THE EMPLOYEE a house in the city of Lima for
the true performance of his job, as it is essential to render the services.

SEVENTH: LABOR SYSTEM

        THE WORKER is subject to the Labor System of the Private Activity and
the rights and benefits provided therein are applicable.

EIGHTH: THE TERM

        The term of duration of this contract shall be of three years computed
as from the date on which the migratory condition of Non-Immigrant Resident is
granted, unless it is terminated before according to the provisions of this
Contract. In any case the Contract shall conclude on April 30th 2006. According
to the provisions of the 5th Article of Legislative Decree 689 and of Article 11
of the regulations approved by Supreme Decree No 014-92-TR, such term may be
extended, prior written agreement between the contracting parties.

        The services shall start to be rendered only the day after receiving the
approval of the working contract and provided that the authorizing migratory
condition is obtained.

NINTH: THE EFFECTS OF THE APPROVAL OF THE CONTRACT

        It is stated that the parties are aware that the approval of the
Contract by the Administrative Work Authority does not authorize to render
services while the authorizing migratory condition, granted by the relevant
Migration Authority has not been received, under responsibility of the EMPLOYER.

TENTH: TRAINING

        The parties assume the compromise to train local personnel in the same
position under which THE EMPLOYEE is being hired.

ELEVENTH: THE RETURN

        Upon the termination of the contract THE EMPLOYER undertakes to provide
executive class air tickets to THE EMPLOYEE and to his wife for their return to
their point of origin. The cost of these shall be for the account of the
EMPLOYER and the air tickets shall be issued in favor of Mister Bruce Neil,
57 years old and his wife Mrs. Donna May Neil, 57 years old.

TWELFTH: TERMINATION OF THE CONTRACT

        THE EMPLOYEE may resign to this position at any time sending THE
EMPLOYEE a thirty (30) days prior notice, without obligation of same him any
amount whatsoever for the anticipated termination of the contract. Without
detriment to the EMPLOYEE, the EMPLOYER may terminate this contract for any of
the causes of extinguishment provided for in the Sole Ordered Text of
Legislative Decree No 728, Law of Labor Law and Productivity as well as its
regulations and/or amendments.

THIRTEENTH: TAXES

        In matters of tax obligations, THE EMPLOYEE is clearly instructed that
he is subject to Peruvian legislation. Consequently he must comply with
preparing and filing his Income Tax Sworn Statement as well as to comply with
the other tax obligations. THE EMPLOYER undertakes to make the withholdings
required by law.

FOURTEENTH: APPROVAL

        According to Legislative Decree No 689, this Working Contract shall be
submitted to the approval of the Administrative Labor Authority of Peru.

        Made and signed in the city of Lima, on the 31St day of March of the
year 2003, in three (3) copies with the same text, as evidence if the parties
and of the Labor Authorities of Peru, to those approval it shall be submitted.

(one illegible signature)
THE EMPLOYER   (one illegible signature)
THE EMPLOYEE

        (Translators Note): All pages bear the following seal:

Labor and Employment Promotion Ministry—Office for Documentary Procedures
June 1St 04 - 12 I.Z.

        (Translator's Note): Page 2 bears in addition the following seal:

Labor and Employment Promotion Ministry—Office for Documentary Procedures
April 1St 03

        nnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnnn

        (Translators Note): One seal)

Labor and Employment Promotion Ministry—Office for Documentary Procedures
June 1St 04 - 12 I.Z.

LABOR AND EMPLOYMENT PROMOTION MINISTRY
General registry Sub Direction,
File No 0000038065-03
Lima, April 11th 2003

        According to the provisions of Article 6 subclause "B" of Legislative
Decree No680; The Working Contract dated March 315t 2003 entered into by DOE RUN
PERU S.R.L. and ALBERT BRUCE NEIL, Canadian citizen for the term of
three(3) years and consisting of fourteen (14) clauses is being APPROVED.

File N10000038065-03
(One illegible signature)
Carlos Fernando Flores Bertalmid
Assistant Director   Registration No 0777-03  





QuickLinks


EXHIBIT 10.1.3



CERTIFIED TRANSLATION
Employment Contract for Foreign Personnel
